Per Curiam. Keithrick Martin was charged with aggravated robbery and capital felony murder. He was convicted of aggravated robbery, but a mistrial resulted on the murder charge. He has sought a writ of prohibition to prevent a retrial on the murder charge, contending such a trial would place him twice in jeopardy. He asks a stay of the retrial on the murder charge while the request for prohibition is before this Court.  Mr. Martin’s motion contains a statement of service of the motion showing that it has been served on all parties to the proceeding, but it does not show that it has been served on the Trial Court as is required by Ark. Sup. Ct. Rule 6-1 (c). The motion is denied without prejudice for failure to serve it upon the Trial Court.